Citation Nr: 0122197	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for cutaneous T-cell 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from March 1968 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This statute 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran seeks service connection for cutaneous T-cell 
lymphoma, a form of mycosis fungoides (and a type of non-
Hodgkin's lymphoma, according to a VA physician in January 
1999).  The veteran asserts that he flew numerous bombing 
missions over Vietnam in 1970 and had an "R&R" trip to 
Saigon.  In an August 2001 statement, the veteran's 
representative said the veteran had indicated that the R&R 
trip was "during the Christmas of 1969."

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.303 (2000), a veteran is entitled to 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.

VA has issued final regulations implementing the decision of 
the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
diseases including non-Hodgkin's lymphoma and Hodgkin's 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000); 59 Fed. Reg. 5,106-
07 (Feb. 3, 1994), 59 Fed. Reg. 29,723-24 (June 9, 1994); 61 
Fed. Reg. 57,586, 89 (Nov. 7, 1996).  The Secretary has also 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  59 Fed. Reg. 341-46 (Jan. 4, 1994).

Both service in the Republic of Vietnam during a statutorily-
designated time period and the diagnosis of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2000). 

In its June 2000 decision and June 2001 statement of the 
case, the RO noted that the veteran's service personnel 
records did not demonstrate any service in Vietnam while he 
was on active duty.  The veteran's Armed Forces Report of 
Transfer or Discharge (DD Form 214) reflects that he had 
three months and six days of foreign and/or sea service, but 
does not describe service in the Republic of Vietnam.  In 
response to the RO's repeated requests, the National 
Personnel Records Center (NPRC) has reported that there is no 
indication of Vietnam service on file for the veteran.

However, in his substantive appeal and numerous written 
statements, the veteran has maintained that he flew numerous 
combat missions in and around Vietnam.  In July 1999, the 
veteran submitted copies of his U.S. Air Force Pilots 
Individual Flight Records that document his flights from 
August 10 to November 1, 1970, but do not describe the 
geographic locations in which he flew.  With the exception of 
flights flown on July 27, 29, and 30, 1970, the veteran said 
all the missions were into North and South Vietnam, Cambodia, 
and Laos, and were flown in the "G-model" B-52, used 
primarily in Southeast Asia.  The veteran said the aircraft 
were based at Anderson Air Force Base, Guam; Kadena Air Force 
Base, Okinawa; and at Utapao Air Force Base in Thailand.  In 
an April 2000 statement, the veteran said that the majority 
of his flights were into North and South Vietnam, with some 
flights into Cambodia and Laos and an unofficial R&R trip to 
Saigon.  In a January 2001 statement to his U.S. Senator, the 
veteran stated that he had served in the Vietnam War as a B-
52 pilot, and that he was assigned to Wright Patterson Air 
Force Base in Dayton, Ohio, and to "TDY assignments to air 
bases that were close to the country of Vietnam."

A review of the evidence reveals Air Force records that 
document the dates the veteran served.  According to the 
veteran's Officer Military Record, under "Foreign Service 
Summary" it was noted that he had periods of Temporary Duty 
(TDY), evidently in Southeast Asia (SEA), from August 15 to 
September 18, 1970 (35 days); and from October 3 to November 
1, 1970 (30 days).  It was further noted that the veteran was 
on TDY from August 1 to November 6, 1970 (97 days).  

Assuming, for the sake of our analysis, that the veteran did 
have periods of temporary duty during which he flew B-52 
combat missions over Vietnam, such activity does not 
constitute service in Vietnam.  See VAOPGCPREC 7-93 (Aug. 12, 
1993), holding that the regulatory term "service in 
Vietnam" does not include the service of a Vietnam era 
veteran whose only contact with Vietnam was flying on high-
altitude missions in Vietnamese airspace.

However, the veteran has also repeatedly said that he had an 
R&R trip to Saigon, and he told his representative it was in 
December 1969.  The veteran's service records show that he 
was assigned to Wright Patterson Air Force Base from October 
1969 to January 1970, and evidently had temporary duty in 
Southeast Asia from August to November 1970.  Thus, it is 
unclear to the Board why the veteran would have an R&R trip 
to Saigon nearly eight months before temporary duty 
assignments in Southeast Asia.  Further clarification from 
the veteran is needed.

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

This claim turns, in significant measure, on whether the 
veteran was actually in the waters offshore or in other 
locations that involved duty or visitation in the Republic of 
Vietnam.  A review of the veteran's claims folder 
demonstrates that further development is necessary.  The 
veteran's DD Form 214, discussed above, indicates that he had 
foreign service, and his Officer Military Record reflects 
temporary duty assignments, apparently in Southeast Asia, 
from August to November 1970.  He asserts that he had an R&R 
trip to Saigon in December 1969.  However, while the RO 
obtained the veteran's Officer Miliary Record, it does not 
appear that any effort was undertaken through the appropriate 
service department to determine whether the service 
department has any available information that would assist in 
verifying the veteran's assertion that he served temporarily 
in Vietnam, though not officially stationed there, or had an 
R&R trip there, apparently in December 1969.  If it is 
verified that the veteran had service in the Republic of 
Vietnam, then the RO must undertake all necessary development 
to consider the veteran's claim for service connection for 
cutaneous T-cell lymphoma.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should send the veteran a letter 
and request that he provide a 
comprehensive statement, containing as 
much detail as possible, regarding his 
self-described R&R trip to Saigon in 
December 1969.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of his visit to Vietnam, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.

2. The RO should attempt to verify, through 
official channels, that the veteran had 
temporary service in Southeast Asia from 
August to November 1970.  The RO also 
should ask the Air Force Military 
Personnel Center (AFMPC/DPMASA) Randolph 
Air Force Base, Texas, 78150-6001, or any 
other appropriate department within the 
Air Force, to determine whether the 
service department has any available 
information that would assist in 
verifying the veteran's claim that he 
served temporarily in Vietnam, although 
not officially stationed there, or had an 
R&R trip to Saigon in December 1969.  In 
particular, the RO should ask whether 
there are any daily or other reports, 
similar to Morning Reports used in other 
services (but discontinued by the Air 
Force in 1964) to reflect daily personnel 
actions or personnel duty stations, or 
whether there would be records of the 
appellant's transportation on temporary 
duty assignments, including whether the 
veteran had an R&R trip to Saigon, 
apparently in December 1969.  The RO 
should also request information as to how 
it was determined that the veteran had 
three months and six days of foreign 
service noted on his DD Form 214, and, if 
possible, the specific locations thereof.  
All requests for information, and 
responses received, should be associated 
with the claims folder.

3. The RO should then review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4. After completion of the above actions, 
and any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claim can be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



